Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is being considered by the examiner.
Response to Amendment and Arguments
The amendment filed 04/30/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record, individually or in combination, fails to anticipate or render obvious a refrigerant detection apparatus comprising a first opening to connect to inside of a first room in which a first indoor unit of the air conditioner is installed, and a second opening  to connect to inside of a second room in which a second indoor unit of the air conditioner is installed, the second opening being formed in a second opening formation surface of the casing, and the second opening formation surface being exposed to the inside of the second room, in conjunction with the remaining claim limitations.
Claims 2-7 are allowable due to at least their dependency on claim 1.
Reason for Allowance
The closest prior art found by the examiner includes:
(JP 2009258950 A, “INOUE”)
(US-20190242632-A1, “Sakae632”)
(US-20190390877A1, “Sakae908”)
(US-20150028209-A1,” Harju”)
INOUE discloses a refrigerant detection apparatus (45/46: Figs.1-2 and 4) comprising: 
a sensor (45) configured to detect refrigerant being filled in a refrigerant pipe of an air conditioner (61), and a casing (46) configured to house the sensor (45),
the casing(46) having: a first opening (openings in 46 such as 49/50/51 for conduits 44) to connect to inside of a first room (one of storages 23), and a second opening (opening in 46 for conduit 46)  to connect to inside of a second room (another storage 23), the second room being different from the first room (different storage rooms), the first opening being formed in a first opening formation surface of the casing (one of 49/50/51), the second opening (another of 49/50/51).
INOUE ‘s first and second opening are connected to different rooms , however, INOUE fails to disclose:
1) a first opening to connect to inside of a first room in which a first indoor unit of the air conditioner is installed, and a second opening  to connect to inside of a second room in which a second indoor unit of the air conditioner is installed.
2) the second opening being formed in a second opening formation surface of the casing, and the second opening formation surface being exposed to the inside of the second room.
Sakae632 teaches a refrigerant detection apparatus (controller 50/56 attached to a source unit 10 /controller 27 and a usage unit 30/controller 39- e.g., ¶0007) comprising:
a sensor (all temperature and pressure sensors 21/22/23/24/25/26 in unit 10) configured to detect refrigerant (e.g.¶0011,¶0148) being filled in a refrigerant pipe (all pipes in a refrigerant circuit RC: G1/L1/P1/P2/P3/P4/P5/P6/P7 for refrigerant in liquid and gas phase;G1 and L1 connect Source Unit 10 to Usage Unit 30) of an air conditioner (refrigerant apparatus 100), and a casing (unit 10) to house the sensor (21-26), the casing having:
a first opening (e.g., opening for pipe L1 or pipe G1) configured to be able to connect to inside of a room (SP: Target space of a building ¶0149).
Sakae908 in Fig.13 teaches disclose a casing (unit 10 or space SP2) having a second opening (e.g., first opening from G1 to SP1 and second opening from L1 to second SP1) to connect to inside of a room (second SP1) different from the room (first SP1) being able to be connected to the first opening (L1 and G1 both are in unit SP2/10).
Harju in figure 3 teaches wherein the casing (41) includes a changeable portion (hose 55) configured to be able to change one of relative positions and relative directions of a first opening formation surface (e.g., 58) in which the first opening is to be formed.

The prior art listed in the record fail to teach or suggest a first opening to connect to inside of a first room in which a first indoor unit of the air conditioner is installed, and a second opening to connect to inside of a second room in which a second indoor unit of the air conditioner is installed, the second opening being formed in a second opening formation surface of the casing, and the second opening formation surface being exposed to the inside of the second room.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856